 

SOUTHERN DISTRICT OF MISSISSIPPI

FILED

 

IN THE UNITED STATES DISTRICT COURT AUG 29 2019
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
EASTERN DIVISION fy ER NOHNETON

 

 

 

DEPUTY

 

 

UNITED STATES OF AMERICA
v. CRIMINAL NO. 2:19cr30-KS-MTP

JAYSON COVINGTON
a/k/a Jason Covington

AGREED PRELIMINARY ORDER OF FORFEITURE

Pursuant to a separate Plea Agreement and Plea Supplement between JAYSON
COVINGTON, by and with the consent of his attorney, and the UNITED STATES OF
AMERICA (hereinafter “Government’”), JAYSON COVINGTON agrees that the following
findings are correct, and further agrees with the adjudications made herein. Accordingly, the Court
finds as follows:

Li. The defendant is fully aware of the consequences of having agreed to forfeit to the
Government his interests in and to the hereinafter described property, having been apprised
of such by his attorney and by this Court; and he has freely and voluntarily, with knowledge
of the consequences, entered into a Plea Agreement and Plea Supplement with the
Government to forfeit such property.

2. The defendant agrees, the One (1) HP Tower Computer, Pavilion 500, SN:
MX23809335; and One (1) Western Digital Hard Drive, 60 GB IDE, SN: WD-
WMAA61305813/000ECC650035D02E was used, or was intended to be used, in any
manner or part, to commit, or to facilitate the commission of the offense charged in the
indictment and/or was involved in the offense charged in the indictment. Such property is,

therefore, subject to forfeiture pursuant to Title 18, United States Code, Sections 2253.

 
3. The defendant has been apprised that Rule 32.2 of the Federal Rules of Criminal Procedure,
and Title 18, United States Code, Section 982 require the Court to order the forfeiture of
the:

One (1) HP Tower Computer, Pavilion 500, SN: MX23809335;
and

One (1) Western Digital Hard Drive, 60 GB IDE,
SN: WD-WMAA61305813/000ECC650035D02E

at, and as a part of, the sentencing proceeding. The defendant does hereby waive such
requirement and the requirement that the forfeiture be made a part of the sentence as
ordered by the Court in the document entitled, "Judgment in a Criminal Case.” The
defendant and his attorney further agree that the Court should enter this order immediately,
and agree that the forfeiture ordered hereunder will be a part of the sentence of the Court
regardless whether ordered at that proceeding and/or whether attached as a part of the said
Judgment in the Criminal Case.
IT IS, THEREFORE, ORDERED AND ADJUDGED AS FOLLOWS:
a. That the defendant shall forfeit to the United States,

One (1) HP Tower Computer, Pavilion 500, SN: MX23809335;

and

One (1) Western Digital Hard Drive, 60 GB IDE,
SN: WD-WMAA61305813/000ECC650035D02E

b. The Court has determined, based on the defendant’s Plea Agreement and Plea
Supplement, that the following property is subject to forfeiture pursuant to Section

2253, Title 18, United States Code, that the defendant had an interest in such

 
property and that the government has established the requisite nexus between such
property and such offenses.

The United States may conduct any discovery it considers necessary to identify,
locate, or dispose of the property subject to forfeiture or substitute assets for such
property.

The United States shall publish notice of the order and its intent to dispose of the
property in such a manner as the United States Attorney General may direct. The
United States may also, to the extent practicable, provide written notice to any
person known to have an alleged interest in the subject property. No such notice is
required to the extent that this Order consists solely of a money judgment against
the defendant. Fed. R. Crim. P. 32.2(b)(6).

Any person, other than the above named defendant, asserting a legal interest in the
subject property may, within thirty days of the final publication of notice or receipt
of notice, whichever is earlier, petition the court for a hearing without a jury to
adjudicate the validity of his alleged interest in the subject property, and for an
amendment of the order of forfeiture, pursuant to Title 21 U.S.C. § 853(n).
Pursuant to Fed. R. Crim. P. 32.2(b)(4)(A), this Preliminary Order of Forfeiture shall
become final as to the Defendant upon entry of this preliminary order and shall be made
part of the sentence and included in the judgment. If no third party files a timely claim,
this order shall become the Final Order of Forfeiture, as provided by Fed. R. Crim. P.
32.2(c)(2).

Any petition filed by a third party asserting an interest in the subject property shall

be signed by the petitioner under penalty of perjury and shall set forth the nature

and extent of the petitioner’s right, title, or interest in the subject property, the time
and circumstances of the petitioner’s acquisition of the right, title or interest in the
subject property, any additional facts supporting the petitioner’s claim and the relief
sought.

h. After the disposition of any motion filed under Fed. R. Crim. P. 32.2(c)(1)(A) and
before a hearing on the petition, discovery may be conducted in accordance with
the Federal Rules of Civil Procedure upon a showing that such discovery is
necessary or desirable to resolve factual issues. Fed. R. Crim. P. 32.2(c)(1)(B).

Li The United States shall have clear title to the subject property following the Court’s
disposition of all third-party interests, or, if none, following the expiration of the
period provided in Title 21 U.S.C. § 853(n)(2), for the filing of third party petitions.

The Court shall retain jurisdiction to enforce this order, and to amend it as necessary,

pursuant to Fed. R. Crim. P. 32.2(e). Ee

SO ORDERED AND ADJUDGED this day of Tred 2 19.

D STATES DISTRICT JUDGE

   

AGREED:

Ha, CL ( Dark
KIMBERLY ‘fT. PURDIE
ssistant United States Attorney

CaA~

JAYSON COVINGTON

Defendant | _— 5
ELLEN ALLRED a

Attorney for Defendant

 
   

 
